DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
  	Claims 1, 2, 4-9, 11-19 and 21-24 are pending. 
	This application claims priority under 371 to PCT/US2016/12759 filed 1/8/16 which claims priority to U.S. provisional application 62/126,300 filed 2/27/15 and U.S. provisional application 62/101,850 filed 1/9/15. 
The provisional applications do not teach administration of plasmids encoding the genus of GITR agonists in a method with co-administration with immune stimulatory cytokines with GITR. Only GITRL is taught to be administered with cytokines i.e. IL-12 or Il-2 (62/126,300 Table 1 and no such teachings in 62/101,850). However, the genus of GITR agonists with IL-12 and/or IL-15 is missing from the provisional teachings. If a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application (as in New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application. In other words, the analysis for priority is the same as that for description. Therefore, for purposes of art the claims are not entitled to the priority of U.S. provisional 62/126,300 filed 2/27/15 and U.S. provisional 62/101,850 filed 1/9/15. The claims, therefore, have a priority date of 1/8/16. 
Response to Amendments
The amendments and arguments are sufficient to overcome the objections and the rejections under 35 USC 112, second.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-19 and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brogdon et al (US 20170306038) in view of Daud et al (J Clinical Oncology, 2008, pages 5896-5903) and the teachings of JP 2007501283 (reference 2 as taught by the Japanese Office action submitted by applicants in the IDS). This rejection is reorganized upon reconsideration.
Regarding claims 1, 8 and 18, Brogdon et al teach treatment of cancer with a GITR agonist (see e.g. ¶ 0039). The agonist can be co-administered with cytokines such as IL-12 and/or IL-15 (see e.g. ¶0189, 0256 and 0304). The method reduces volume of a tumor
Brogdon does not teach that for cancer therapy the compositions are encoded by plasmids or vectors that can be introduced by electroporation. However, this is a preferred method for treating tumors. The art provides steps and motivation to administer the components as plasmids into the subject by electroporation. Two references below involve electroporation for cancer therapy wherein the method is as claimed. First, Daud et al teach the electroporation involved six 100-microsecond pulses at a 1,300-V/cm electric field. Furthermore, Daud compares rates of 
IL-12 has been evaluated as a potential immunotherapeutic agent.22-24 Delivery of IL-12 in the form of recombinant protein caused significant toxicity. This toxicity was reduced or eliminated by delivering the IL-12 gene.

Gene-based immunotherapy for cancer is limited by the lack of safe, efficient, reproducible, and titratable delivery methods. Direct injection of DNA into tissue, although safer than viral vectors, suffers from low gene transfer efficiency. In vivo electroporation, in preclinical models, significantly enhances gene transfer efficiency while retaining the safety advantages of plasmid DNA. (Daud, abstract).

On balance, this study suggests that electroporation-mediated plasmid delivery is a powerful new tool for effective gene transfer with implications for the clinical arena. In the future, electroporation could have applications beyond the use described herein to transfer combinations of genes or knock down the expression of a given gene(s), or to produce spatially and/or temporally distinct patterns of gene expression without the safety and biohazard considerations implicit in viral vectors. (Daud, conclusion). 

A second reference, JP2007501283 (Reference 2 from the Japanese Office Action) is quoted below to teach the same conditions. 
“Reference 2 also discloses that after a plasmid encoding IL-2 was injected to a tumor, and electroporation therapy was performed, the growth of the tumor was reduced. Reference 2 also discloses, as specific conditions for the electroporation therapy, that a high-voltage pulse delivered to the tumor is greater than about 400V/cm, and that the duration of the pulse is less than about 1 millisecond (Claims 4 and 8, and paragraphs [0035] to [0037]). Reference 2 also discloses that six pulses were delivered to tumors at 1500 V/cm (100 ps) (paragraphs [0037] and [0045]).”

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the steps of electroporation as set forth by Daud et al and JP2007501283 in the methods of Brogdon et al. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Brogdon teaches co-administration of GITR agonists and IL-12 and/or IL-15 for treatment of a tumor and 2) Daud et al in vivo 3) Daud and JP 2007501283 provide motivation to use cytokines such as IL-12 as an immunostimulatory molecule as proposed by Brogdon et al (see Daud et al page 5900, col 1). Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the steps of electroporation are as claimed.
Regarding claim 2, 11, and 21, Brogdon teaches construction of fusion proteins that include cytokines (see e.g. ¶0189). Considering use of both, motivation to include IL-12 and IL-15 is presented and supported by Brogdon which teaches use of 1, 2 or more cytokines wherein only IL-7, IL-12, IL-15 are disclosed and hence all 3 would be used in some cases or two of the list i.e. IL-12 and IL-15. Regarding melanoma, Brogdon teaches such in ¶ 0046 and IL-12 in ¶0256. Regarding timing, 3 time points at 1, 4 and 7 days is a results effective variable that is within the predictability of the art. Daud et al as teach 3 times points that are at 1, 5, and 8 days. 

Claims 1, 2-5, 6-12, 14-19 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kornbluth and Stone (WO2007120368) in view of Daud et al (J Clinical Oncology, 2008, pages 5896-5903) and the teachings of JP 2007501283 (reference 2 as taught by the Japanese Office action submitted by applicants in the IDS). This rejection is reorganized upon reconsideration.
Kornbluth and Stone teach administration of combinations of immunostimulatory molecules which require TNFSR agonist (GITR agonist i.e. CD40L) and can also include cytokine/chemokine receptor agonists. They identify more potent modulators of TNFSF that include GITR-ligand (see e.g. ¶0005-0006). And Kornbluth and Stone direct one to include cytokines such as IL-12 and IL-15 (see e.g. ¶0073). 
[0009] Immunostimulants contribute to vaccine efficacy by upregulating co-stimulatory molecules, inducing supportive cytokines, and favoring immunological memory. Ideally. vaccines should be safe, strongly protective, and durable enough to reduce the need for frequent revaccination. 

[0074] Cytokines and chemokines are proteins that affect the function of immune cells. A compendium of cytokines is given by Oppenheimer et al. in The Cytokine Reference database (hosted by Academic Press, Burlington MA, USA). Other listings of cytokines are: Cytokines and Cells Online Pathrmder Encyclopedia (COPE) (hosted by Horst Ibelgaufts, Institute of Biochemistry, MPI of Biochemistry, Munich Martinsried,FRG); The Cytokines Web (hosted by PSINIX Information Systems Ltd, China); and The Cytokine Handbook, Vol. 1 and 2, 4th Ed., 2003, (Thompson and Lotze, eds.), Academic Press, San Diego, CA. Some
cytokines are termed interleukins (IL) and given a numerical designation such as IL-1 to IL-33.

[0118] IFN-gamma primes mouse macrophages to produce IL-12 after LPS stimulation. Plasmid DNA encoding IFN-beta combined with Poly(I:C) in a cationic lipid formulation reduced metastases in a colon cancer model in mice. The combination of ISS-ODN with cytokines such as IL-2, IL-12 and IFN-gamma, IFN-alpha, IFN-beta or combinations thereof, has been demonstrated. 

The method involves delivering coding sequences as part of a vaccine wherein the method involves electroporation (see e.g. ¶0250, claim 21 and ¶0170). 
[01701 In one aspect, nucleic acids are delivered by electroporation. Electroporation uses electrical pulses to introduce proteins, nucleic acids, lipids, carbohydrates, or mixtures thereof into the host to produce an effect. A typical use of electroporation is to introduce a nucleic acid into the host so that the protein encoded by the nucleic acid is efficiently produced. 
 
[0225] The present invention observed effects of direct peritumoral injection of the present constructs without antigen, as tumors are known to already contain dendritic cells that present tumor antigens. However, these DCs are suppressed by the local tumor environment and therefore, require some form of immunostimulation in order to activate CD8+ antitumor immunity.

Kornbluth and Stone do not teach the electroporation steps. However, this is a preferred method for treating tumors. The art provides steps and motivation to administer the components as plasmids into the subject by electroporation. Two references below involve electroporation for cancer therapy wherein the method is as claimed. First, Daud et al teach the electroporation involved six 100-microsecond pulses at a 1,300-V/cm electric field. Furthermore, Daud compares rates of plasmid delivery with and without electroporation and finds complete responses with electroporation (see Table 1) whereas plasmid delivery did not the same effects (see page 5900 col 2). Daud provides the means and the motivation to use electroporation. 
IL-12 has been evaluated as a potential immunotherapeutic agent.22-24 Delivery of IL-12 in the form of recombinant protein caused significant toxicity. This toxicity was reduced or eliminated by delivering the IL-12 gene.

Gene-based immunotherapy for cancer is limited by the lack of safe, efficient, reproducible, and titratable delivery methods. Direct injection of DNA into tissue, although safer than viral vectors, suffers from low gene transfer efficiency. In vivo electroporation, in preclinical models, significantly enhances gene transfer efficiency while retaining the safety advantages of plasmid DNA. (Daud, abstract).

On balance, this study suggests that electroporation-mediated plasmid delivery is a powerful new tool for effective gene transfer with implications for the clinical arena. In the future, electroporation could have applications beyond the use described herein to transfer combinations of genes or knock down the expression of a given gene(s), or to produce spatially and/or temporally distinct patterns of gene expression without the safety and biohazard considerations implicit in viral vectors. (Daud, conclusion). 

A second reference, JP2007501283 (Reference 2 from the Japanese Office Action) is quoted below to teach the same conditions. 
“Reference 2 also discloses that after a plasmid encoding IL-2 was injected to a tumor, and electroporation therapy was performed, the growth of the tumor was reduced. Reference 2 also discloses, as specific conditions for the electroporation therapy, that a high-voltage pulse delivered to the tumor is greater than about 400V/cm, and that the duration of the pulse is less than about 1 millisecond (Claims 4 and 8, and paragraphs [0035] to [0037]). Reference 2 also discloses that six pulses were delivered to tumors at 1500 V/cm (100 ps) (paragraphs [0037] and [0045]).”

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the steps of electroporation as set forth by Daud et al and JP2007501283 in the methods of Kornbluth and Stone. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Kornbluth and Stone teaches co-administration of GITR agonists and IL-12 and/or IL-15 for treatment of a tumor and 2) Daud et al and JP2007501283 provide motivation and means to accomplish this step in vivo 3) Daud and JP 2007501283 provide motivation to use cytokines such as IL-12 as an immunostimulatory molecule as proposed by Kornbluth and Stone (see Daud et al page 5900, col 1). Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the steps of electroporation are as claimed.
Regarding claim 2, 11, and 21, Kornbluth and Stone teach construction of fusion proteins that include the cytokines (see e.g. ¶0129). Regarding melanoma, Kornbluth and Stone teaches such in ¶ 0098. Regarding timing, 3 times points at 1, 4 and 7 days is a results effective variable that is within the predictability of the art. Daud et al as teach 3 times points that are at 1, 5, and 8 days. 

Claims 1, 2-5, 6-12, 14-19 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al (WO2012040266) in view of Daud et al (J Clinical Oncology, 2008, pages 5896-5903) and the teachings of JP 2007501283 (reference 2 as taught by the Japanese Office action submitted by applicants in the IDS). This is a new rejection.
Stone et al teach administration of IL-12 with TNFSR ligand to treat cancer (abstract). 
[0008] DNA vectors encoding IL-12, IL-21, and various soluble trimeric tumor necrosis factor superfamily ligands (TNFSF ligands) capable of increasing antibody titers and increasing neutralizing antibody levels in response to DNA vaccines are disclosed herein.

[0089] Antigen plasmid p96ZM65lgpl40-CD5-opt encodes the membrane-bound HIV-1 gpl40 protein (AIDS Research Reagent Program). Various soluble 4-trimer adjuvant constructs of TNFSF ligands were tested for an immune response in combination with a plasmid expressing murine IL-12 or IL-21. 

[0109] Combinations of p96ZM65lgpl40-CD5-opt with plL-12 and TNFSF ligand adjuvant plasmids induced strong immune responses. The combination induces both humoral and cellular responses in mice models. Vaccination with SP-D-CD27L, SP-D-GITRL (p<0.01), or SP-D-APRIL plasmids with an IL-12 plasmid and gpl40 plasmid synergistically enhanced IFN-y and IL-2 ELISpot responses compared to gpl40 plasmid plus pIL-12 alone.

The use of the two are exemplified and demonstrate a strong immune reaction. 

    PNG
    media_image1.png
    355
    447
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    328
    452
    media_image2.png
    Greyscale


Stone et al do not teach the electroporation steps. However, this is a preferred method for treating tumors. The art provides steps and motivation to administer the components as plasmids into the subject by electroporation. Two references below involve electroporation for cancer therapy wherein the method is as claimed. First, Daud et al teach the electroporation involved six 100-microsecond pulses at a 1,300-V/cm electric field. Furthermore, Daud compares rates of plasmid delivery with and without electroporation and finds complete responses with electroporation (see Table 1) whereas plasmid delivery did not the same effects (see page 5900 col 2). Daud provides the means and the motivation to use electroporation. 
IL-12 has been evaluated as a potential immunotherapeutic agent.22-24 Delivery of IL-12 in the form of recombinant protein caused significant toxicity. This toxicity was reduced or eliminated by delivering the IL-12 gene.

Gene-based immunotherapy for cancer is limited by the lack of safe, efficient, reproducible, and titratable delivery methods. Direct injection of DNA into tissue, although safer than viral vectors, suffers from low gene transfer efficiency. In vivo electroporation, in preclinical models, significantly enhances gene transfer efficiency while retaining the safety advantages of plasmid DNA. (Daud, abstract).

On balance, this study suggests that electroporation-mediated plasmid delivery is a powerful new tool for effective gene transfer with implications for the clinical arena. In the future, electroporation could have applications beyond the use described herein to transfer combinations of genes or knock down the expression of a given gene(s), or to produce spatially and/or temporally distinct patterns of gene expression without the safety and biohazard considerations implicit in viral vectors. (Daud, conclusion). 

A second reference, JP2007501283 (Reference 2 from the Japanese Office Action) is quoted below to teach the same conditions. 
“Reference 2 also discloses that after a plasmid encoding IL-2 was injected to a tumor, and electroporation therapy was performed, the growth of the tumor was reduced. Reference 2 also discloses, as specific conditions for the electroporation therapy, that a high-voltage pulse delivered to the tumor is greater than about 400V/cm, and that the duration of the pulse is less than about 1 millisecond (Claims 4 and 8, and paragraphs [0035] to [0037]). Reference 2 also discloses that six pulses were delivered to tumors at 1500 V/cm (100 ps) (paragraphs [0037] and [0045]).”

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the steps of electroporation as set forth by Daud et al and JP2007501283 in the methods of Stone et al. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Stone et al teach co-administration of GITR ligand and IL-12 for treatment of a tumor and 2) Daud et al and JP2007501283 provide motivation and means to accomplish this step in vivo 3) Daud and JP 2007501283 provide motivation to use cytokines such as IL-12 as an immunostimulatory molecule as proposed by Stone et al (see Daud et al page 5900, col 1). Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the steps of electroporation are as claimed.
Regarding claim 2, 11, and 21, Stone et al teach construction of one vector for both (see e.g. ¶0008). Regarding melanoma, Stone et al teaches such in ¶ 0084. Regarding timing, 3 times points at 1, 4 and 7 days is a results effective variable that is within the predictability of the art. Daud et al as teach 3 times points that are at 1, 5, and 8 days. 



Response to Arguments
	Applicants argue in the response filed 8/12/2021 and 9/10/2021, that Brogdon discloses a large number of therapeutics that can be potentially combined with “anti-GITR antibodies” but do not teach GITR ligand with IL-12 or IL-15. Applicants appear to argue that the experimental model does not allow one to predict or expect that providing GITR-L with IL-12 or IL-15 would provide a therapeutic benefit because in part the mice already express human GITR and human GITR-L. Regarding Daud, applicants argue that it does not overcome the deficiencies. Applicants argue that Kornbluth and Stone is directed to stimulation of DCs wherein one would not use IL-12 or IL-15 to mediate this step in combination with a TNFSR agonist as IL-12 is produced already by the activated DCs wherein for attracting DC cells the cytokine or chemokine to be used would be CCL13 or CCL20. Furthermore, applicants argue that this reference does not demonstrate cancer therapy with the claimed combination and no motivation to exchange the exemplified embodiments with GITR-L and IL-12 or IL-15 is provided. Applicants argue they show a complete response in contrast to Kornbluth and Stone. As well, Kornbluth and Stone prefer using a polymer delivery agent and hence would not use electroporation. Applicants argue that Stone et al would not have chosen GITR-L in the method as its response was the weakest. And, like Kornbluth and Stone teach use of a multimer binding protein.
	1) First, the rationale behind the rejections is not that every reference teaches the entirety of the instant invention. Rather, the references as a whole provides the state of the art at the time of filing and from that a consideration of the obviousness of combining elements in the art is made. In this case, it is considered that as an initial issue that GITR-ligands and IL-12 and/or IL-15 would have been an obvious combination to treat cancer. As to use of GITR-ligand, Brogdon and Kornbluth are directed to demonstrating its role in cancer therapies. Brogdon teaches delivery of anti GITR-antibodies OR antigen binding molecules (also called “non-antibody ligand” in Brogdon). 
 [0109] The present invention provides antibodies, antibody fragments, and antigen binding molecules that bind to and stimulate signaling through GITR and/or induce a potentiated immune response in vivo. The antibodies, antibody fragments, and antigen binding molecules find uses in enhancing CD4+ T helper (Th) and/or CD8+ cytolytic T lymphocyte (CTL) responses against a target antigen. They also find uses in treating disease conditions whose progression can be reversed or inhibited by an effective immune response, including cancers and infectious diseases.

Kornbluth and Stone, similarly, provide motivation to use GITR-ligands in cancer therapy. 
[01321 Several other TNFSF ligands are also candidate molecular adjuvants/fusion partners. In one embodiment, ligands for GITR (Glucocorticoid-Induced TNF receptors-Related) are envisaged because GrrR is expressed on CD4 + CD25 + regulatory T cells (Tregs). GITR stimulation of Tregs' tums off their immunosuppressive effects and augments immune responses. In a related aspect, a 4-trimer soluble multimeric form of GITRL is also a potent molecular adjuvant for CD8+ T cells.

As to the second component, combining GITR-ligand with IL-12 and/or IL-15, applicants argue that one would not choose IL-12 and/or IL-15 because the references contain a number of potential additional agents and do not demonstrate the efficacy of these specific combinations. The therapies are directed at delivering GITR-ligands and additional agents prime amongst and supported by the art are immunstimulants. Kornbluth and Stone, 
[00131 Many approaches have been used to exploit immunostimulants to augment antitumor therapy. For example, repeated peritumoral injections of a "naked" plasmid DNA for IL-12 may control tumor growth in mice. However, DNA vaccines vary in their ability to elicit antibody responses. 

And regarding treatment of melanoma which is encompassed by Brogdon, Kornbluth, Daud and JP2007501283, Kornbluth and Brogdon direct one to use cytokines i.e. IL-12 and/or IL-15. Kornbluth teaches not only stimulation of DC cells but also that the cytokine is used as an immunostimulant and that it is predictably able to synergize with GITR-L. 
 
[0107] Cytokine/chemokine receptor agonists can be used alone as immunostimulants. For example, IL-2 (10 g) and IFN-gamma (10 g) have been.injected into lepromatous leprosy lesions in humans at a dose of 10 g with good therapeutic effects. An effective dose of GM-CSF in dogs was 15 g/kg s.c. daily over 9 weeks, which enhanced the ability of monocytes to control tumor cell growth in vitro. Similarly, cytokines have been included in DNA vaccines to enhance the immune response. 

[0053] Figure 18 illustrates the synergy between a TNFRSF agonist and a cytokine/chemokine receptor agonist in a tumor immunotherapy protocol against melanoma. 

[0073]As used herein, the term cytokine/chemokine receptor agonist refers to any of these immunostimulatory proteins. Preference is given to IL-I (all members of this molecular family, but especially IL-I-beta). IL-2, IL-4, IL-12, IL-13, IL-15, IL-17, IL-I8, CCL13, CCL20, IFN-alpha, IFN-beta, IFN-gamrna, IFN-lambda, IFN-lambda2, IFN-lambda3, and GM-CSF.

Brogdon teaches that these immunostimulants can be one, two or more cytokine receptor agonists as well as specifically IL-15.  
 [0256] The anti-GITR antibodies or antigen binding molecules can also be co-formulated with one or more immunostimulatory agents. For example, in some embodiments, the anti-GITR antibodies are co-formulated with an immunostimulatory cytokine, for example, IL-7, IL-12 or IL-15. 

 [0531] In one embodiment, a combination described herein includes an interleukin-15 (IL-15) agonist. In some embodiments, the combination is used to treat a cancer, e.g., a cancer described herein, e.g., a solid tumor (e.g., a refractory solid tumor), (e.g., a melanoma (e.g., a metastatic or advanced melanoma), a kidney cancer (e.g., a renal cell cancer), a non-small cell lung cancer, a squamous cell head and neck cancer, or a bladder cancer (e.g., a non-muscle invasive bladder cancer)), e.g., a hematologic malignancy (e.g., a leukemia, e.g., an acute myelogenous leukemia (e.g., a refractory or relapsed acute myelogenous leukemia), e.g., a lymphoma, e.g., a non-Hodgkin lymphoma (e.g., a relapsed/refractory indolent B cell non-Hodgkin lymphoma), e.g., or a multiple myeloma (e.g., a relapsed or refractory multiple myeloma)).

Furthermore, the nature, function and efficacy of these two molecules was known in the art. Brogdon teaches,  

[0532] IL-15, secreted by mononuclear phagocytes (and some other cell types) following viral infection, regulates T and natural killer cell activation and proliferation. This cytokine induces activation of transcription activators STAT3, STATS, and STATE via JAK kinase signal transduction pathways in mast cells, T cells, and dendritic epidermal T cells. 

Daud et al teaches,  
IL-12 has been evaluated as a potential immunotherapeutic agent.22-24 Delivery of IL-12 in the form of recombinant protein caused significant toxicity. This toxicity was reduced or eliminated by delivering the IL-12 gene


Regarding why one would add IL-12 when it is taught to be produced, Kornbluth teaches that in tumor cells IL-12 is weakly produced but a necessary product. 
		[0112] By itself, CD40L is a weak stimulator of IL-12 production by dendritic cells.
This is why the above references teach that the levels are to be augmented by the methods. 
2) Secondly, applicants argue that the motivation to use GITR-ligand with the model system of Brogdon and with IL-12 and IL-15 is missing. Applicants point to the model system and argue that one would not add GITR-ligand to a system that already expresses it. This is not indicative of the full model systems in Brogdon. Rather, there are two model systems, one is a surrogate murine GITR Colon26 model and an hGITR-hGITRL double knock-in mice with established. The latter is the model system applicants reference but is not the system used to assess GITR-ligand function, it is the former.
[0692] Combination Therapy. To assess in vivo activity of surrogate anti-GITR antibody (mouse IgG2a-DTA-1), in combination with surrogate anti-PD-1 antibody (rat, IgG2a RMP1-14, Biolegend), female 6-8 weeks old BALB/cJ mice from Jackson Laboratories (Bar Harbor, Me.) were implanted subcutaneously in the right supra-axillary region with 5×10.sup.5 Colon26 cells in a volume of 100 uL. For implantation, Colon26 cells were suspended in Dulbecco's PBS, calcium and magnesium free from Lonza (17-512F).

3) Applicants argue that one would not be inclined to deliver a cytokine receptor with electroporation as Kornbluth and Stone teach use of polymers with cytokine receptors, one would not choose GITR-L in Stone et al, one would not have chosen IL-12 or IL-15 in light of the other choices. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. In these cases, the use of electroporation, IL-12 and IL-15 with GITR-L and the selection of GITR-L is within the scope of the references. In re Garmin teaches, “there is no requirement that anything disclosed in a prior art reference, such as its stated purpose, goal, or objectives, must be preserved or further developed by every reliance on its teaching as prior art.” And “there is no requirement that in determining obviousness, every goal or objective of a prior art reference must be advanced when relying on any technical disclosure of the reference.” Furthermore, that the use of electroporation is not preferred is not the case. Kornbluth explicitly direct one to electroporation of the composition that includes GITR-ligand and cytokine receptors. 
[01701 In one aspect, nucleic acids are delivered by electroporation. Electroporation uses electrical pulses to introduce proteins, nucleic acids, lipids, carbohydrates, or mixtures thereof into the host to produce an effect. A typical use of electroporation is to introduce a nucleic acid into the host so that the protein encoded by the nucleic acid is efficiently produced.

Claim 6. The vaccine of claim 1, comprising:
(a) one or more nucleic acids encoding TNFRSF agonists;
(b) one or more TLR agonists;
( c) one or more RLH agonists; and
(d) one or more cytokine/chemokine receptor agonists.

21. The method of claim 19 or 20, wherein administering the vaccine or composition comprises electroporation, particle bombardment, injection, or a combination thereof.

And. a preferred embodiment in such systems is electroporation as cancer therapy suffers from appropriate delivery through the TME and ECM to the tumor cells (Daud et al). 
In vivo electroporation, in preclinical models, significantly enhances gene transfer efficiency while retaining the safety advantages of plasmid DNA.
Furthermore, the motivation to electroporate is improved delivery (see Daud). 

This study evaluated the toxicity profile, tolerability, and efficacy of IL-12 plasmid delivered by electroporation. It is the culmination of several years of preclinical studies aimed at improving the effectiveness of in vivo gene transfer. Intratumoral plasmid IL-12 delivered by electroporation in the B16.F10 melanoma model can achieve local regression rates similar to those seen with electrochemotherapy or other plasmid delivery approaches, but with greater protection against tumor rechallenge, suggesting induction of a systemic antitumor immune response even in poorly immunogenic models.8,12,13 In cell culture and in animal models, electroporation greatly increases both the efficiency of gene transfer and the therapeutic efficacy of the gene-based treatment, which are interrelated.8

electroporation seems to produce a greater magnitude of clinical benefit in this aggressive and often fatal disease.

Electroporated tumors demonstrated CD4+ CD8+ lymphocytic infiltrate in the treated lesions. The experimental regimen was found to be safe and well tolerated, with minimal systemic toxicity and with transient pain associated with the administration of the electrical pulse being the major adverse reaction experienced
by patients.

	
Finally, it is not clear why the multimer nature of the ligand is an issue as presented in the arguments. The clams simply require any number of agonists that are in the form of GITR. 
When considering obviousness of a combination of known elements, the operative
question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at, 82 USPQ2d at 1396. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
See In re Keller, 642 F.2d 413,208 USPQ 871 (CCFA 1981).
If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ,82 USPQ2d at 1396.

In this case, the combination of art references teach all of the elements of the claims. Brogdon and Kornbluth teaches treatment of cancer with GITR-L and cytokines that can be IL-12 or IL-15. Daud teaches use of electroporation with related molecules as those claimed and furthermore provide motivation to use this method.  

	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633